Case 2:19-cv-02719-JJT Document 52 Filed 03/09/20 Page 1 of 1

 

RICHARD CARRIER, PH.D.

510-932-9536
rcarrier@infidels.org

134 W. Tulane Rd.
Apt. B

Columbus, OH
43202

_ __ LODGED |
we, RECEIVED _ COPY

MAR 0 9 2020

CLERK US DISTRICT Coun)
DISTRI VF ARIZONA
__ DEPUTY

 

  

 

March 5, 2020

Clerk - US District Court - Arizona
401 Washington St., Suite 130 (SPC 1)
Phoenix, AZ 85003

Greetings!

| was a pro se litigant granted ECF privileges for a case filed in U.S. District Court,
Arizona. Case No. 2:2019-cv-02719-PHX-JJT. My login was RCarrier.

My case was settled and closed by the end of last year. Your ECF manual
recommends that | "advise the Clerk's Office to terminate the login and password
for the pro se party.” Do | have to do anything to ensure that’s the case’? Or will it

happen automatically?

| want to make sure i'm in compiiance and have no further obligations. if a jormai
request to terminate the login and password is required, please regard this letter as
such and carry out that request with my gratitude.

Please advise me of the status of this query via email per the address provided in
the left margin.

Thank you,

ae

Richard C. Carrier

 
